MEMORANDUM *
Because the district court modified its previously entered injunction, we have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1). See Cunningham v. David Special Commitment Ctr., 158 F.3d 1035, 1037 (9th Cir.1998).
We decide this case in light of the state’s repeated and documented failures to rectify the constitutional shortcomings of its civil commitment facilities for sex offenders. Against this backdrop, the district court acted within its discretion when it relied upon the opinion of the court-appointed expert, and required the siting of a “less restrictive alternative” facility at a location other than McNeil Island. See Youngberg v. Romeo, 457 U.S. 307, 322-23, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982). The district court’s ruling did not unduly interfere with the internal operation of the state’s facilities. See id. at 322.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.